                  Case 3:17-cv-01104-VLB Document 70-8 Filed 04/01/19 Page 1 of 1
Resendingreport ononBYRNE
Resendingreport      BYRNE APL proposal
                           APL proposal



         Subject: Resending             BYRNE APL
                             reportononBYRNE
                   Resending report           APL proposal
                                                  proposal
         From: Rolena
                Rolena Adorno
                        Adorno  <rolena.adorno@yale.edu>
                                <rolena.adorno@yale.edu>
         Date: 9/30/2013   10:13 AM
               9/30/2013 10:13   AM
         To: "Miller, Mary" <mary.miller@yale.edu>
             "Miller, Mary" <mary.miller@yale.edu>

         Mary,
         Mary,I'mI'mresending
                      resending this   to you, for your consideration. II can only imagine the
                                 this to                                                       flurry of
                                                                                           the flurry
         activities  that you have had these
         activities that                   thesepast
                                                 pastdays,
                                                      days,which
                                                           whichis  why I take this liberty.
                                                                 is why

         Many
         Many thanks,
              thanks,

         Rolena


                Original Message
                Original
         Subject:BYRNE   APLproposal
         Subject:BYRNE APL   proposal
           Date:Thu, 26 Sep 2013 06:44:31
                                   06:44:31 -0400
           From:Rolena    Adorno <rolena.adorno@yale.edu>
           From:Rolena Adorno    <rolena.adorno@yale.edu >
              To:Miller,
              To:Miller,Mary
                         Mary<mary.miller@yale.edu>
                              <mary.miller@yale.edu>



         Dear Mary,

         Regarding
         RegardingSue   SueByrne's
                             Byrne'sAPL
                                      APLproposal,
                                           proposal,she  sheproduced
                                                             producedit,it,the   pertinent senior faculty (Roberto,
                                                                            thepertinent
         Noel,
         Noel, and
                 and I)I)reviewed      independently,and
                          reviewedititindependently,            independently we found it quite poor. The
                                                           andindependently                                The three
                                                                                                                 three
         of us met, and we concurred that   that itit was
                                                      was quite   inadequate.Late
                                                           quite inadequate.      Late yesterday
                                                                                       yesterday I communicated
         this news toto Sue,
                          Sue, who
                               who had
                                     had received
                                          received andand reflected
                                                            reflected on   ourindependent
                                                                      on our    independent written comments
         early in the
         early  in the   day.
                         day. She
                              She recognized
                                   recognized  that
                                                 that  the
                                                        the proposal
                                                            proposal  was
                                                                      was   inadequate
                                                                             inadequate   and agrees with us that
                                                                                                               that
         now isis not
                  not yet
                        yet the time that
                                      that she
                                           she is
                                                is able to    propose aa well
                                                          to propose     well grounded,     well thought
                                                                               grounded, well             out, well
                                                                                                 thought out,   well
         informed
         informed proposal for       her fourth book.
                                 for her

         In
         In fact,
             fact, ififSue
                        Sueworked
                             workedat  at aa "normal"   human pace, she might, right now, only be proposing (for
                                              "normal" human
         the  APL leave)
         the APL      leave)her
                              her third
                                   third book, on    Ficino in Spain, which
                                                  on Ficino            which is
                                                                              is actually
                                                                                 actually already
                                                                                          already done and
                                                                                                        and will
                                                                                                            will go
         out for review to the   the University
                                      University of Toronto      Press next
                                                      Toronto Press    next month,
                                                                            month, and which has been written
         since her second book, on Law         Law and History in
                                                                in Cervantes' Don Quijote, which    had appeared
                                                                                              which had
               October, just
         last October,      just one
                                 one year ago. (That
                                                   (That was   the book
                                                          was the  book which
                                                                         which was
                                                                                 was considered      her promotion
                                                                                      considered for her
         to Associate on   on Term,
                              Term, conducted
                                       conducted this past     Spring 2013 semester.)
                                                          past Spring

         So II return
         So     return to my query to you of
                                   to you  of September  12: May
                                              September12:   May she
                                                                 she take
                                                                     take her APL in
                                                                          herAPL   inyear
                                                                                      yearthree  after her
                                                                                           three after
         promotion? That would be   be for
                                       for academic year 2015-16.
                                           academic year 2015-16.

         For       information, II paste
             your information,
         For your                  paste here                          (and Emily)
                                         here my original query to you (and        of September
                                                                            Emily) of September 12,
         which refreshes us all  on the
                             all on  the reasons                 With many thanks,
                                         reasons for my request. With



1 of 2                                                                                                     9/30/2013 10:13
                                                                                                           9/30/2013  10:13AM
                                                                                                                           AM


                                                                                                                         BYRNE004813
